 BANKNOTE  CORP. OF  AMERICA 625Banknote Corporation of America, Inc. and Graphic Communications International Union, Local 119-B-43-B, New York and New York Lithogra-phers & Photoengravers Union, #1-P, G.C.I.U. and District 15, International Association of Ma-chinists & Aerospace Workers. Cases 2ŒCAŒ24304, 2ŒCAŒ24371, and 2ŒCAŒ24500 February 16, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME  On April 13, 1998, Administrative Law Judge Ray-mond P. Green issued the attached decision. The Re-spondent and the General Counsel filed exceptions, sup-porting briefs, and answering briefs, and the Respondent filed a reply brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 as modified below and to adopt the recommended Order as modified.  1. We agree with the temporal limitation the judge placed on  the Respondent™s obligation to make contribu-tions to the Unions™ welfare funds.  Under the judge™s rationale, payments are not required for Francis Kelly and Raymond Wilk because these employees were not employed until 1992 when the Respondent was no longer obligated to contribute to the union funds.  In computing the total amounts due the welfare funds, however, the judge inadvertently included contributions on behalf of these two employees.  We shall modify the judge™s rec-ommended Order accordingly.2 2.  We agree with the judge™s finding that the Respon-dent must make the union pension funds whole without offset.  In adopting this finding, we emphasize that ﬁan employer has the burden of establishing that a particular payment qualifies as a deduction from gross backpay due.ﬂ  Regional Import & Export Trucking Co., 318 NLRB 816, 824 (1995), decision supplemented by 323 NLRB 1206 (1997).  Therefore, the burden was on the Respondent to show that ﬁthe status of a discriminatee, as a result of contribution to [substitute] pension [plans] made on his behalf during his backpay period, was at least as good as it would have been under the [Union] fund.ﬂ Id.  For the reasons stated by the judge, we agree with him that the substitute pension plans implemented by the Respondent were not equivalent to the union pen-sion plans.  Therefore, the judge properly concluded that the Respondent is required to make the union pension funds whole for the entire amount claimed without any offset.3                                                            1 In determining backpay due on account of holidays and personal days that the employees received under collective-bargaining agree-ments but that were not subsequently provided by the Respondent, the judge did not permit a set-off for the 5 sick days that the Respondent provided annually to employees.  Contrary to the judge, Member Brame would allow the sick days taken to be counted against the per-sonal days that the employees should have received, in that personal days may be used when an employee is ill, and the employees did not receive sick days apart from personal days under the collective-bargaining agreements. 2 In view of the fact that the Respondent provided alternative health coverage to the employees after it ceased contribution to the union welfare funds, Member Brame finds that requiring the Respondent to make contributions to the union welfare funds serves only to provide an improper windfall to the funds.  Accordingly, Member Brame would not require the Respondent to make such contributions.  See Grondorf, Field, Black & Co. v. NLRB, 107 F.3d 882 (D.C. Cir. 1997), denying enf. in pertinent part to 318 NLRB 996 (1995). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Bank-note Corporation of America, Inc., New York, New York, shall make whole the individuals and entities named below by paying them the amounts following their names, plus interest on the backpay due the em-ployees4 and any additional amounts due the funds,5 mi-nus tax witholdings on the backpay due the employees required by Federal and state laws:  Nora Howard $2,711.74 Charles Parlick 5,296.68 Daisy Long 4,888.41 Virginia Harris 4,953.07 Emil Neir 2,247.54 Angela Robb 524.90 Charles Ballard 4,095.33 Chang Barrett 4,170.67 Luz M. Ruiz 5,100.09 Gerard Lindsey 16,623.20 Robert Whelan 18,576.40 Gerald Sullivan  15,113.40 Raymond Wilk 450.71 Harry Webster (estate)  207.30 Jaroslaw Sawaryn 4,870.24 Augustine Leone 4,797.35 Francis J. Kelly 2,451.60  Total Backpay Due Employees:  $97,078.63  Welfare Fund of Graphic     Communications International     Union, Local 119-B-43B, New York   $2,583.00                                                            3 In adopting the judge™s decision in this respect, Member Brame ob-serves that the Respondent has failed to show what amount of credit it should be entitled to receive.  He does not, however, suggest that the Respondent is not entitled to transfer to the union pension funds any contributions it made to its own defined contribution plan on behalf of the employees, assuming the plan permits it to make such transfers. 4 See New Horizons for the Retarded, 283 NLRB 1173 (1987). 5 See Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979). 327 NLRB No. 118  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626Pension Fund of Graphic  
   Communications International Union, 
    Local 119-B-43B, New York                100,729.00 
Annuity Fund of Graphic  
   Communications International Union, 
   Local 119-B-43B, New York               100,729.00 
Welfare Fund of New York  
   Lithographers & Photoengravers 
   Union #1-P G.C.I.U.        2635.00 
Pension Fund of New York  
   Lithographers & Photoengravers 
   Union #1-P G.C.I.U.:     14,637.00 
S.R.D. Fund of New York  
   Lithographers & Photoengravers 
   Union #1-P G.C.I.U.      55,602.00 
Welfare Fund of District 15,  
   International Asssociation of  
   Machinists & Aerospace Workers      1,064.
00
  Total Due Funds
                
$277,979.00
  Grand Total    $375,057.63
  Christine Mann, Esq., 
for the General Counsel
. J. Richard Hammett, Esq. 
and Laurence E. Stuart Esq., 
for the Respondent.  Corinne E. Karlin Esq., for Graphic Communications Interna-
tional Union, Local 119-B-43B, New York
.  SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administrative Law Judge.  This 
case was tried before me in Ne
w York City on July 16 and 17 
and November 12 and 13, 1997. 
This is a backpay proceeding based on a prior decision by 
the Board in 315 NLRB 1041 (1994).  The Order in that case 
was enforced by the Second Circuit Court of Appeals on May 
29, 1996.   
In essence, the Board found that the Respondent, Banknote 
Corporation of America (BCA), was a successor to American 
Banknote (ABN), having an obligation to recognize and bar-
gain with the three Unions liste
d above.  In addition, the Board 
found that the Respondent hired all of the predecessor™s em-
ployees and therefore the Respondent, in the absence of prior 
notification, could not alter, 
modify or change the existing 
terms and conditions of employme
nt without first bargaining in 
good faith with the unions representing the predecessor™s em-
ployees.  The Board™s Order required, inter alia, that the Re-
spondent, on request of the Unions, rescind the unilateral 
changes instituted on April 30, 1990, to the extent that they had 
not been announced previous to the takeover.  The Board also 
ordered that the Respondent ma
ke the affected employees 
whole for any losses incurred by virtue of the unilateral 
changes. The original backpay specification was issued on December 
11, 1996, and was amended on 
July 11, 1997. The General 
Counsel issued a further notice of intention to amend on August 
20, 1997.  As finally amended, 
the specification claims certain 
amounts as lost wages and benef
its to a total of 17 employees, 
as the difference between what is
 claimed that they should have 
received under the predecessor™s terms and conditions of em-
ployment and what they actually received after the successor 
took over operations. The specifi
cation, as amended, also claims certain amounts due to various trust funds of the three 
Unions. As to the Graphic Co
mmunications International Un-ion, Local 119-B-43B, the specifi
cation claims amounts due on 
behalf of nine employees to a Welfare Fund, a Pension Fund, 
and an Annuity Fund.  As to 
the New York Lithographers & 
Photoengravers Union, #1-P, G.C.
I.U. (the Union), the specifi-
cation claims certain amounts due on behalf of  five employees 
to a Welfare Fund, to a Pension Fund, and to an S.R.D. Fund.  
As to District 15, Internationa
l Association of Machinists and 
Aerospace Workers, the specification claims certain amounts 
due to a Welfare Fund on behalf of three employees.
1 The Board™s remedy in the underlying unfair labor practice 
case required the Respondent to restore the status quo ante with 
respect to the terms and conditions
 of employment as they ex-
isted as of April 23, 1990 (as manifested by the collective-
bargaining agreements between the three Unions and the prede-
cessor company), 
except
 as to those terms 
and conditions that the Respondent had announced w
ould be in effect, upon its 
takeover of the predecessor™s operations. The decision in the 
underlying case stated:
2  Ferenczi also told the Unions th
at health benefits presently in 
effect would continue for the period of 60 days. Ferenczi did 

not discuss any other terms and conditions of employment 
during the April 11 meeting with the Unions.  
 At footnote 9, the Board further noted:  
 The record shows that among th
e changes unilaterally imple-
mented on April 23, was the institution of a new health and 
welfare benefits program for 
all employees.  Thus, the Re-
spondent did not act consistently with its pre-April 19 an-
nouncement to employees that 
the predecessor™ health bene-
fits would continue in effect for 60 days.  Accordingly, we 
find that the Respondent™s April 23 changes in health benefits 
also were unlawful.  
 The Board™s Decision and Order in the underlying case, as I 
read it,  is that the Respondent was 
not a ﬁperfectly clearﬂ suc-
cessor having an obligation to abide by the terms of the prede-
                                                          
 1 For purposes of this decision, the Graphic Communication Interna-
tional Union, Local 119-B-43B will be referred to as Local 119-B; the 
New York Lithographers & Photoengravers Union, #1-P, G.C.I.U., will 
be referred to as Local 1-P, and District 15, International Association of 
Machinists and Aerospace Workers will be
 referred to as District 15.  
2 It should be noted that the General Counsel does not allege that the 
Respondent would in any way be bound to be a party to the contract 
between the predecessor and the uni
ons.  What the General Counsel 
alleges is that the Respondent is obligated to maintain, until bargaining 
has resulted in an agreement or until impasse, the existing wages, 
hours, and terms and c
onditions of employment of the employees, 
which happen to be described by th
e preexisting contract.  Thus, al-though the predecessor™s labor contr
acts may have certain duration™s, 
the Respondent, after bargaining an
d impasse, could have changed the 
terms and conditions of employment at a point far short of the con-
tracts™ termination dates. (In the ev
ent of a new contract, the existing 
terms would have been changed by consent of the parties.  In the event 
of a valid impasse, the Respondent
 could have changed the existing 
conditions unilaterally.) Therefore, 
to this extent, the holding in 
H. K. Porter Co. v. NLRB
, 397 U.S. 99 (1970), is not relevant as there is 

nothing in the General Counsel™s theory that would require the Respon-
dent to agree to any particular contra
ctual terms or require it to abide by 
someone else™s contract.  
 BANKNOTE  CORP.  OF  AMERICA 627cessor™s collective-bargaining agreement without first bargain-
ing.  Accordingly, the Board held that the Respondent could 
have changed any and all initia
l terms and conditions of em-
ployment had it announced that intention at the right time. Nev-
ertheless, the bottom line is that although it 
could have changed 
initial terms and conditions, to the extent that it failed to do so 

in a timely fashion, it was stuck with the terms and conditions 
that the predecessor™s employees enjoyed until such later time 
as it bargained to impasse about them or agreed with the Union 
to modify them.  Whatever anyone may think of this conclu-
sion, it is the law of the case.  
II. THE BACKPAY ISSUES AND FINDINGS 
A. The Backpay Period  
All agree that the backpay period should start on April 23, 
1990. That, however, is where 
agreement ends. The General 
Counsel contends that the b
ackpay period should only end 
when the plant closed in July 1995.  The Respondent takes two 
alternative positions; (1) that backpay should terminate ap-
proximately one year after it took over operations, or (2) that 
the backpay period should end upon the expiration dates of 
ABN™s contracts with the three Unions.   
The Respondent contends that a 1-year period for backpay 
would be appropriate because that would be a reasonable amount of time in which the parties would have reached either 
agreements or impasses. In 
this respect, Respondent cites 
Armco Inc. v. NLRB,
 832 F.2d 357 (6th Cir. 1987), cert. denied 
486 U.S. 1042 (1988); and Kallman v. NLRB, 640 F.2d 194 
(9th Cir. 1981).  Notwithstanding that the Board accepted the 
Sixth Circuit™s opinion only as be
ing the law of the case, the 
Board, on remand, put the burden of proof on the employer to 
establish when an agreement would have been reached or when 
an impasse would have occurred. 
Armco Inc
., 298 NLRB 416, 
417 (1990). The fact of the matter is that there is no way that the Re-
spondent, in the present case, can meet any burden of showing 
that an agreement or an impa
sse would probably have been 
reached by 1 year after the takeover. This is because the Re-
spondent has failed to bargain with the Unions which are the 
charging parties in this case and 
any conclusions or conjectures 
as to what bargaining would have looked like are mere specula-
tion, at best. The Respondent also argues that the backpay periods should 
terminate upon the expiration dates of the contracts that ABN 
had with each of the three Unions.   
It seems to me that the Re
spondent wants it both ways. On 
one hand, it argues that it should not be bound to pay the differ-
ence between the terms it put into effect at the takeover and the 
terms of the predecessor™s contracts with the three Unions as 
this would be tantamount to requiring it to assume or be bound by the predecessor™s contracts.  On the other hand, it argues that 

to the extent that it is required to make whole employees for 
any differences, the Unions a
nd the bargaining unit employees 
should be bound by the contracts at least insofar as their expira-
tion dates.  
The issue in the present case does not involve a claimed 
breach of contract and to the extent that the contracts are rele-
vant, they are relevant only in a secondary way. The Respon-
dent™s violation is that upon taking over the operations of ABN, 
and hiring the predecessor™s work force, the Respondent was 
obligated to recognize and bargai
n with the existing unions.  As such, it stood in the shoes of it
s predecessor, in terms of its 
obligation to bargain. And although it had absolutely no obliga-
tion to assume or honor ABN™s la
bor contracts, the Respondent 
could not unilaterally change, w
ithout bargaining, any of the 
then existing wages or other conditions of employment 
except
 to the extent that it had announced such changes before the 
takeover.   
Under the Board™s Order (enforced by the court of appeals), 
the Respondent was never obliged 
to adopt or assume the con-tracts that ABN had with the Unions; it was only required to 

restore those conditions and benefits 
as they existed at the time 
of the takeover
 and maintain them in effect only until after it 
bargained in good faith about an
y changes.  The contracts sim-
ply defined what the terms and 
conditions of employment were 
at the time of the takeover and as already noted, there is nothing 
in the underlying order which would have prevented the Re-
spondent, had it bargained, from 
changing the terms and condi-
tions of employment (including wages and hours), once an 
impasse had been reached, to the 
extent that such changes were 
consistent with what had been o
ffered at the bargaining table.  
Having an obligation to bargain before making any unilateral 
changes, and the conditions of 
employment being the same as 
what was contained in the predecessor™s contracts with the 

three Unions, it is my opinion th
at the terms and conditions of 
employment as they existed at 
the time of the takeover should 
be the basis of the backpay award, throughout a backpay period 
which did not end until the plant closed, except where a com-
pelling reason calls for a different
 result and as explicitly pro-
vided herein.  Accordingly, I conclude that the terms and condi-
tions of employment as they exis
ted at the time of the takeover, 
should continue after the expirati
on dates of the contracts. Cf. Armco Inc., 298 NLRB 416 (1990); 
King Manor Care Center
, 313 NLRB 986, 987 fn. 7 (1994). 
B.  The Welfare Fund Claims 
The predecessor made contributions to Local 1-P™s Welfare 
fund which provided health insura
nce benefits to the employees 
covered by the agreement. The amount of the contribution was 

set at $77 per week, per employ
ee. The plan is a ﬁpreferred 
providerﬂ plan wherein employee participants pay nothing if a 
doctor within the network is chosen. There are five employees 
who were affected by this issue. 
ABN paid to a welfare fund of Local 119-B-43B 8.5 percent 
of each employees gross earnings.
3 The fund provided a similar 
type of preferred provider health
 insurance plan as described above with respect to Local 1-P. During the backpay there were 
nine employees represented by Local 119-B-43B. 
ABN paid into District 15™s welfare fund $266.46 per month 
per employee.  There were three employees represented by 
District 15 during the backpay period. 
As noted in the underlying case, the Respondent, put into ef-
fect a new health insurance program for the employees covered 
in all of the bargaining units.  This new plan was put into effect 
on April 23, 1990.  Under the new plan, the employer made 
contributions to cover health in
surance costs but also required 
the employees to make a contribution of their own to the plan.  

It is not entirely clear to me whether the employer™s new plan 
offered the same, fewer or better 
benefits than offered by each 
of the three union welfare plans.  But the likelihood is that the 
                                                          
 3 The amounts claimed are set forth on appendices A-3 through A-11 
of the final amended specification. 
 As should be obvious, the calcula-
tions of these amounts depend on ot
her calculations and assumptions 
regarding wage rates, 
overtime pay, vacations, holidays, etc.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628coverage and benefit levels were comparable.  In any event, 
there is no contention that any employee suffered any actual 
loss as a result of any injury or illness by virtue of being cov-
ered by the new plan as opposed to the old union plans. There 
is also no evidence to suggest that any employee failed to have 
any treatment that was not avai
lable because the Respondent™s 
substitute health insurance plan did not cover a treatment that 
would have been available under the union health care plans. 
The General Counsel seeks to compel BCA to contribute the 
amounts that it would have contributed to each of the three 
Welfare plans on behalf of the employees in each unit 
during 
the entire backpay period
, irrespective of any alternative health 
insurance provided to these employees and without giving the 
Respondent any offset for any moneys that the Respondent paid 
for such alternative insurance. (During the backpay period, the 
Respondent paid $213,788.44 for hea
lth insurance on behalf of 
the unit employees.) 
The Respondent, on April 11, 1990, announced to the pro-
spective employees that it would retain their present health 
benefits for a period of 60 days. 
 In my opinion, any reasonable 
person would and should have interp
reted this to mean that the 
existing health benefits would be continued 
only
 until July 10, 
1990, at which time they would 
end.  Therefore, under the the-
ory of the underlying case, had BCA simply terminated, with-
out bargaining, the predecessor 
health insurance benefits on 
July 10, 1990, BCA would have incurred no liability whatso-
ever.  Similarly, had Respondent waited until July 10, 1990, to 
terminate payments to the unions™ Welfare plans and put into 
effect its own new health insurance plan, it would have incurred 
absolutely no backpay liability even if did not first bargain 

about instituting the new insurance.  (Although it probably 
would be required to bargain ab
out the terms and conditions of 
any new health insurance, it would not have incurred any back-
pay liability since a new insura
nce plan would have been a 
benefit granted rather than a benefit withdrawn.) 
In my opinion, it would be an
 anomaly for the Respondent to 
be held to incur a backpay liabi
lity for a period of 5 years be-
cause it jumped the gun and introduced its new health insurance 
plan a little earlier than it could have done anyway.  That is, the 
Respondent, if it had simply ce
ased making payments into the Union Welfare funds after 60 days, would have avoided any 

monetary liability but under th
e General Counsel™s theory it 
acquired such a liability because it did what it didn™t have to do, 
to wit; providing a substitute health insurance plan for its newly 
acquired employees as soon as po
ssible after their employment 
with BCA. Based on the above, I conclude that the Respondent is liable 
only for health insurance contri
butions to the three union funds 
only for the period from April 23 until July 10, 1990. I also 

conclude that since the employee
 contributions to the new plan 
did not start until the third quarter of 1990, and were a part of the new medical plan, the Respondent need not reimburse em-
ployees to the extent that it required them to contribute to the 
new insurance plan. 
C. Pension Fund Claims 
Unlike the situation with the 
Welfare funds, the Respondent 
did not announce, ahead of time, 
its intention to
 change the 
various pension fund programs th
at ABN had contracted with 
the three Unions.  This raises
 a number of difficult legal ques-
tions discussed below.  
ABN™s contract with the Local 1-P required the predecessor 
employer to make payments to the New York Local Pension 

Fund and the Supplemental Retirement and Disability Fund.  At 
the time of the hearing, all of the employees, except for Ray-
mond Wilk, who were represented by
 this Union were vested in 
both plans and were either collec
ting pensions or were eligible 
to do so. Harry Webster, however, died shortly after he started 
collecting his pension. As for W
ilk, he had transferred to the 
company from New Jersey shortly before the takeover and had 
attained vesting rights in a pension plan operated by a sister 
union which had a contract with his employer. Under the terms 
of the Local 1-P pension plan, as it then existed, Wilk never 
would have vested in this plan because the contributing em-
ployer (BCA) closed in July 1995 and Wilk would not have 
worked the requisite 10 years for vesting purposes. 
Local 1-P™s Pension Fund is a defined benefit plan which 
means that participants, if vested, are guaranteed a fixed retire-
ment income for their own life and the life of a spouse; the 
amount of which is determined by the age of the employee 
when he or she retires and the amount of credited years that the 
employee has at the time of retirement.  (This is, of course, 
premised on the assumption that there is enough money in the 
fund to pay for the employees wh
en they retire.) Under the 
predecessor™s contract, ABN was obligated to make payments 
into the Pension Fund of $17 per employee per week.  As of the 
time of the hearing, the Pension Fund was fully funded and 
apparently had no anticipated pr
oblems in meeting its prospec-
tive pension liabilities.
4   Local 1-P™s Supplemental Retirement and Disability Fund 
(SRD) is also a defined benefi
t plan that gives supplemental 

retirement benefits to employees w
ho have vested in this plan.  
Under its contract, ABN was required to make a contribution of 
7 percent of the shift scale for each employee. Shift scale for 
each covered employee consisted of each employee™s earnings 
per week except for overtime.  
(The SRD contribution would be 
the actual weekly earnings per employee, exclusive of over-
time, multiplied by .07.) 
Both the Local 1-P Pension plan and its SRD fund are mul-
tiemployer plans which means that many different employers in 
the printing industry make contributions on behalf of their em-
ployees to two common funds, and from which retirement 
benefits are made.  It should be 
noted that pursuant to ERISA, a 
Federal law governing pension plans, an employer who with-
draws from such a fund, may incur withdrawal liability for 
certain unfunded liabilities.  The purpose of this aspect of the 
law, apparently is to prevent the potential loss of assets counted 

on by the trustees to pay for th
e promised benefits which were calculated by taking into account the total demographic nature 
of the pool of participants.  
ABN™s contract with Local 119-B required it to make contri-
butions on behalf of unit employees to a Pension Fund and to 
an Annuity Fund.  Both of these funds are defined benefit funds 
similar in nature to the Local 1-P plans.  Both require the em-
ployer to make contributions to 
each in the amount of 9 percent 
of each employee™s gross earnings.   
                                                          
 4 Defined benefit plans use the services of actuaries who use statisti-
cal methods in an attempt to predict the level of contributions needed in 
order to pay for the prospective paym
ents to foreseeable retirees.  Al-
though I don™t know the details, an actuary must take into account such 
things as a reasonable expected rate of return for money received, the 
demographics of the employee pool
, including their current ages and 
life expectancies.   
 BANKNOTE  CORP.  OF  AMERICA 629The pension plans described above, provide benefits which 
are based on years of credited service.  Accordingly, had the 
Respondent continued to contribu
te to them, the amounts of the 
monthly pension benefits for e
ach of the covered employees 
would have been increased at the time of retirement.
5 Further, that monthly benefit would have 
been paid for the lifetime of 
the participant and upon death, the lifetime of his or her spouse.   
ABN™s contract with District 15 did not contain a pension 
type of plan and therefore no claim is made in that regard.   
The Respondent, after the takeover, offered to employees a 
401(k) plan, a profit-sharing plan, and a pension plan.  All of 
these as explained below are defined contribution plans.  
The 401(k) plan is elective in 
that employees can choose to 
have up to 10 percent of their 
earnings deducted before taxes and put that amount into a number of different funds adminis-
tered by an outside company.  (Ranging from a money market 
fund to a stock fund.)  If an employee elected to participate in 
this plan, BCA put into the employee™s account, $.25 for each 
$1 put in by the employee up a maximum of 1 percent of an 
employee™s salary.  
Under the pension plan, BCA contributed 3 percent of an 
employee™s annual salary into an account in which the em-
ployee designates the type of inve
stment he or she wants. (If an 
employee elected to put at least 4 percent of his salary into the 
401(k) plan, she then would obtain an employer contribution to 
her account of 3 percentŠ(pension-plus 1 percent to 401(k) or 
a total of 4 percent of her annual salary).  The ultimate eco-
nomic benefit that the employee would receive upon retirement 
would be determined by the amount of money he put in him-
self, the amount of the vested 
contribution made by the em-
ployer to his account, and the return on that amount by way of 
interest, dividends and/or asset 
appreciation.  As noted above, the maximum guaranteed contribution made by the employer to 
any given employee would be 
4 percent of the employee™s 
yearly income, if the employee elected to contribute at least 4 

percent of his income to the plans. 
Finally, BCA established a profit-sharing plan wherein the 
employer contributed moneys to
 the employees™ accounts if it 
was profitable or if it felt like it
. Profits have not been that great 
and the corresponding profit-sharing contribution by BCA has 

not been all that significant.  In
 any event, contributions to em-
ployee accounts were contingent.  
To the extent that an employee 
elected to withhold part of his 
pay and contributed that amount 
to the 401(k) plan, that money 
belonged to him no matter what.  On the other hand, moneys 
contributed by the employer to 
the 401(k) plan, to the pension 
plan and to the profit-sharing plan are retrievable by the em-
ployee only if the employee vests.  In the case of the three 
plans, they all had a 5-year ve
sting period, which ordinarily 
means that an employee had to have been the recipient of em-

ployer contributions for 5 years in order to have a ﬁrightﬂ to this 
money, which otherwise would fo
rfeit back to the employer.  
However, as a matter of law, because the plant closed in July 
1995, less than 5 years after the date that the plans went into 
effect on August 20, 1990, ther
e was automatic vesting upon 
plan termination for any employee who was employed as of the 

time that the plant closed, irrespective of how long that person 
worked.  The only employees who never did vest for purposes 
                                                          
                                                           
5 Each pension plan has various 
eligibility provisi
on including early 
retirement provisions.  These, however, are not relevant to the instant 
case and are not discussed.   
of those moneys that constitute
d employer contributions were 
people who left the company before the plant closing.  
The Respondent takes the position that it put into place 
equivalent pension benefits fo
r the bargaining unit employees 
and therefore it should not be liable for contributions to the 
union™s pension plans.  Alternatively, it takes the position that 
to the extent that there might be liability to the pension funds, it 
should be credited with an offset in the amount of its contribu-
tions on behalf of the employees for pension type benefits.  The 
General Counsel takes the position that the Respondent should 
be liable for the full amount of contributions it would have 
made to the funds absent the unfair labor practice; irrespective 
of any moneys the Respondent sp
ent for alternative benefits.  
The General Counsel argues that th
is position is consistent with 
Board law and that even under any interpretation of the reme-
dial provisions of the Act, the 
Respondent™s alternative benefits 
were not equivalent to those th
at were unilate
rally stopped.  In Stone Boat Yard v. NLRB
, 715 F.2d 441 (9th Cir. 1983), 
cert. denied 466 U.S. 937 (1984), the employer, after the exist-
ing contract had expired, unila
terally ceased making payments 
to the union™s pension and welfare funds and implemented its 
own plans for those benefits.  This was found to be a violation 
of Section 8(a)(5) of the Act.  With respect to the remedy, the 
Employer argued that the Boar
d™s remedy calling for full re-
payments to the union funds was punitive  because it did not 

reflect employee loss and did not provide an offset for the al-
ternative benefits paid by the 
employer.  The employer also 
argued that the remedy would 
be tantamount to imposing a 
contractual term on one of the parties.  The Court stated:  
 Stone™s first contention, that the order is punitive 
rather than remedial, conflict
s with existing Ninth Circuit precedent.  In 
NLRB v. Carilli, 648 F.2d 1206 (9th Cir. 
1981),  we held that an empl
oyer cannot complain of the 
extra cost of improperly created, substitute fringe benefits. 
Id at 1217.  The company is merely required to repay what 
it has unlawfully withheld.  As in 
Carilli, it was the com-
pany that unlawfully chose to
 incur the additional expense of a private insurance program.  Even if Stone™s substitute 
fringe benefit program met th
e present needs of its em-
ployees, the diversion of 
contributions from the union funds undercut the ability of those funds to provide for fu-
ture needs.   
The company™s second claim, that the remedy amounts 
to the imposition of a contract term, might have more 
force if the order referred to fringe benefit levels set in the 
master agreement.  However, the remedy requires back 
payment at the old level of fringe benefits, not at the level 
negotiated in the new 1981 master agreement.  
 In another case decided by the 
Ninth Circuit almost concur-rently with 
Stone Boat Yard, 
supra, the Court in 
American Dis-tributing Co. v. NLRB,
 supra, 715 F.2d at 447, the court en-
forced a similar remedy. In that case, the court rejected the 
employer™s argument that fund 
contributions could not be or-
dered because that would conflict with Section 302 of the La-
bor Management Relations Act.6 See also 
Starco Farmers Mar-
 6 This provision makes it illegal for an employer to make certain 
payments to a union or its represen
tatives except under certain specified 
conditions, included among which are payments to a trust fund provid-
ing certain types of benefits (such as pension and health insurance), 
provided that there exists a collective-bargaining agreement between 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630ket, 237 NLRB 373, 376 (1987); and 
Imperial House Condo-
minium, Inc., 279 NLRB 1225, 1239 (1986), holding that a 
successor employer may not seek to use Section 302(c)(5)(B) to 
avoid its bargaining obligation regarding unilateral changes to 
existing conditions at the time 
of a successor™s takeover, 
including the requirement to make payments to union funds.  
Such was the state of the law until 
Manhattan Eye Ear & 
Throat Hospital v. NLRB, 942 F.2d 151 (2d Cir. 1991). In that 
case, the Board at 260 NLRB 1211 (1982), held that an em-
ployer who unilaterally subst
ituted medical insurance plans 
(and incurred the cost of a ne
w plan), nevert
heless, was re-
quired to make whole the old welfare fund for those contribu-
tions that it unlawfully withheld.  The Board stated:   
 In the case of unilateral cha
nges in negotiated benefits 
in connection with an unlawfu
l withdrawal of recognition, 
the Act™s purpose of protecting the collective bargaining 
process is, in our view, best served by requiring respon-
dents to restore the status quo ante through the mechanism 
of adherence to the terms of 
the agreements they have ne-
gotiated.  Viewing the remedy recommended by the judge in 
purely monetary terms, we sti
ll reject the Respondent™s ar-
guments that ordering it to reimburse the funds requires it 
to ﬁmake wholeﬂ the funds and the employees where no 
losses have occurred.  There can be no doubt that employ-
ees have, in addition to a stake in receiving benefits nego-
tiated on their behalf by their chosen representatives, a 
clear economic stake in the viab
ility of funds to which part 
of their compensation is remitted.  (Citing 
Stone Boat Yard 
v. NLRB,
 715 F.2d 441, 446 (9th Cir. 1983); and 
Roman Iron Works, 292 NLRB 1292, 1293 fn. 15 (1989).)  
 The Board™s opinion in Manhattan Eye, supra, was not en-forced insofar as it required the company to make the funds 
whole.  Nevertheless, it seemed at the time that the reason the 
Court refused to enforce that portion of the Order was that in 
the interim, the Union had disclaimed any interest in represent-
ing the affected employees and therefore had effectively abro-
gated the employer™s obligation to bargain.  The court stated:  
 By refusing to enforce the Board™s decision in this case 
we do not hold that in the exer
cise of its broad remedial 
power, it is not empowered 
to order imposition of the 
status quo ante in other cases where an employer unilater-
ally discontinues payments to union-sponsored benefit 
funds. . . . We simply rule that in the matter at hand, where 
the employeesŠwho were compensated during the rele-
vant period by substitute benefit plans and who prior to the 
Board™s decision disclaimed any present or future interest 
in being covered by the Joint FundsŠhave little economic 
stake in the future financial stability of those funds, impo-
sition of the status quo ante 
does not serve the remedial 
purposes of the Act because it fails to benefit the employ-

ees, is unduly harsh 
on the employer and results in a wind-
fall for the union funds.  
 The conclusion that the court™s opinion in 
Manhattan Eye
 was confined to the particular (and peculiar),  situation of that 
case, was set out by the Board in 
Virginia Concrete Co
., 316 
NLRB 261 fn. 1 (1995), and Central Management Co., 314 
                                                                                            
                                                           
the employer and union and provided that certain trust requirements are 
fulfilled.  
NLRB 763, 773 fn. 28 (1994), and by the Seventh Circuit Court 
of Appeals in NLRB v. Transport Service Co
., 973 F.2d 562 
(7th Cir. 1992). In the latter cas
e, the court re
jected the em-
ployer™s argument regarding its
 requirement to make whole 
union funds and stated at footnote 3:  
 As supplemental authority for its position, Transport 
referred us to 
Manhattan Eye, Ear & Throat Hosp. v. 
NLRB . . . where the Second Circuit refused to enforce the 
NLRB™s order directing the employer to repay contribu-
tions withheld from the Union™
s fringe benefit fund and di-
rected the NLRB to make specific findings as to the actual 

loss to the employees.  In 
Manhattan Eye Ear Throat 
Hosp., however, ﬁthere [was] little or no evidence to sup-
port the Board™s conclusion that the [employees] retained 

any future interest in the health, welfare and pension 
funds.ﬂ Id. at 157.  The employees at issue were not even 
represented by the union at the time of the hearing and the 
union had disclaimed any future interest in representing 
them.  Without any concrete
 evidence of the employees™ 
economic interest in the future of the fringe benefit fund, 

any harm to the employees was purely speculative.  
Transport has not argued that McCormack, Taylor and 
O™Connor lack any economic intere
st in the future stability 
of the Union™s health, welfare and pension funds.
7   Subsequently, an opinion by a 
three-member panel of the 
Second Circuit, seems to indicate 
that the limitations that some 
thought were applicable to the decision in 
Manhattan Eye
, su-
pra, were not intended by this court.  In 
NLRB v. Katz™s Delica-
tessen
, 151 LRRM 3013, 3014 (1996), the court remanded for 
compliance proceedings, the make
-whole remedy portion of the 
Board™s order, which required in
ter, alia, that the Respondent 
make payments to the Union™s pension and welfare funds.  In 
that case, the company had illegally withdrawn recognition 
from an incumbent union and had ceased making payments to 
its funds while illegally contracting with another union to 
whose funds it made contributions
.  The first union clearly was 
not disclaiming any interest in
 representing the employees and 
was, in fact, vigorously seeking 
to enforce its rights.  Notwith-
standing that the first union did not disclaim, and therefore 
making the facts of the case distinguishable from those in 
Man-hattan Eye, the court refused to enforce the Board™s repayment 
order as it stood.  Instead, the court remanded the matter with 
instructions which indicated that it considered 
Manhattan Eye to control this situation as
 well.  The court stated:  
 With regard to the two unions™ welfare funds, we are 
unable to determine how the plans compare and to what 
extent employees may have been denied benefits under the 
Local 131 plan that they would have received under the 
Local 100 plan.  Similarly, on the current record, we have 
no way of knowing (1) how Local 100™s pension fund 
compares to Local 131™s annuity fund; (2) whether and to 
what extent Katz™s employee
s had individual pension ac-
 7 In this latter respect that Seventh Circuit seems to have adopted the 
idea set out in Stone Boat Yard
, supra, that for fringe benefit funds 
which provide future benefits to employees, the benefit to which em-
ployees may ultimately be entitled is 
inextricably tied to the financial 
viability of the fund which is depe
ndent on the contracting employers 
making continuing payments into the funds.  There is, of course, no 
point in making an employee whole for 
benefits, if there is no fund left 
to pay the benefits, or if a fund, because of defaults, can no longer 
make the level of payments that it had promised.   
 BANKNOTE  CORP.  OF  AMERICA 631counts with Local 100 that suffered losses or whether they 
otherwise lost their pension contributions when Katz™s 
shifted its employees to Local 131™s plan; and (3) whether 
the contributions paid by Katz™s on behalf of its employees 
into Local 131™s annuity fund since April 1991 can be 
transferred into Local 100™s pension fund.  
Only after such determinati
ons have been made can we evaluate whether the Board™s re
medial order is consistent 
with Manhattan EyeŠ
ordering retroactive benefit pay-
ments only to the extent nece
ssary to restore Katz™s em-
ployees to the position they w
ould have been in had Katz™s 
not withdrawn recognition from Local 100 and recognized 
Local 131.  The NLRB should be given the opportunity, in 
the first instance, to apply 
Manhattan Eye
 to this case.  
We therefore remand this case to the NLRB with in-
structions to initiate formal compliance proceedings. . . . In 
so doing, we emphasize that the compliance proceedings 
should aid to restore Katz™s individual employees to the 
position they would have occupi
ed had Katz™s not violated the Act, without creating a windfall
 for Local 100.  
 Notwithstanding the Court™s opinions in 
Manhattan Eye and 
NLRB v Katz™s Delicatessen
, the existing Board precedent on 
this issue is contrary to the 
Second Circuit™s opinion.  More-
over, the Second Circuit appears to be at odds with decisions by 
the Seventh and Ninth Circuits.  In any event, I am bound to 
follow the Board™s view of the law and I do so in this case.   
Moreover, that even under the 
Second Circuit™s standards in 
NLRB v Katz™s Delicatessen
, it would be my conclusion that the 
substitute pension plans implemented by the Respondent were 
not equivalent to the pension plans of Local 114-B and  Local 
1-P.  In this regard, the pension plans established by the Re-
spondent after the unilateral changes were of a different nature, 
being defined payment as opposed to defined benefit plans.  
More significantly, the level of 
the employer™s contributions to 
the new plans was variable and with the exception of the com-
pletely discretionary profit sh
aring plan, at a maximum of 4 
percent of any employee™s annual salary.  Thus, the new plans 
guaranteed only that the employer
 would, at a minimum, make 
a contribution equal to 3 percent of an employee™s annual sal-

ary and guaranteed, at maximum, 
a contribution of 4 percent of 
an employees annual salary 
if that employee agreed to deduct at 
least 4 percent of his or her salary and contribute that amount to 
the fund.  The employer contribution under the new plans were 
far lower than what it would have
 made to the old plans.  It therefore is reasonable to conclude that the ultimate employee 
benefit would be corresponding lowe
r, if as in the case herein, 
the money was invested conservatively.
8   Had the employer continued to contribute to the two Union™s 
pension funds, this would have increased the benefits that each 
employee and his or her spouse
 would have received upon re-
tirement.  Therefore, unlike the situation in 
Manhattan Eye
, the 
employees here, almost all of w
hom were vested, have a direct 
stake in any payments that the Respondent may be required to 
make into the pension funds. This is because their individual 
benefits will be directly affected by any additional contribu-
tions made on their behalf.   
                                                          
 8 Under the new plans, the bargaining unit employees tended to elect 
the most conservative investment 
options for their money and avoided 
common stocks.  While in hindsight, this may have been a mistake, it 
was, at the time, a reasonable position for people who apparently 
wanted to minimize any risk to their money.  
The employer has not shown and I think probably could not 
show that the investments made 
into its substitute pension-type 
plans would have yielded a bene
fit which would have equaled 
or exceeded the benefits provided by the union pension plans.  
Moreover, under a defined contribution plan, the total benefit 
equals the amount of money put 
into a fund plus any return on 
investment, and nothing more.  Wh
en an employee uses up that 
money, there is no more.  This 
is different from a defined bene-
fit plan where the benefit continues for the life of the partici-
pant and his spouse, irrespective of the amount put into the fund on his behalf.  This obviously 
is more beneficial to those employees and spouses who are l
ong lived and this ﬁbenefitﬂ is 
offset or paid for by the probability that some of the other par-
ticipants will have shorter lives. (T
his is what actuaries get paid 
for.)  Accordingly, in light of the above, I agree with the General 
Counsel™s contention that the Respondent is required to make 
the union pension funds whole 
for the entire amount without any offset.  As the actual amounts will be dependent on my 
conclusions regarding wage rates, etc. this will be dealt with 
below.  D. Wage Rates and Overtime 
ABN™s contract with Local 119-B provided that employees 
be paid overtime (at time and one half) for any hours worked 

over 35.75 per week. 
ABN™s contract with Local 1-
P provided that employees be 
paid at overtime rates after 35 hours per week. 
ABN™s contract with District 15 provided that overtime rates 
be paid after 36.25 hours per week. 
When the Respondent took over it kept the wage rates the 
same.  However, it increased the standard workweek for all 
employees to 37.5 hours per week and paid employees over-
time only for time worked in excess of this number of hours.  
Therefore, if an employee represented by 119-B worked 37.5 
hours per week, he or she should have been paid for 1.75 hours 
per week at the overtime rate.  Similarly, an employee repre-
sented by Local 1-P should have obtained 2.5 hours of overtime 
if he or she worked the 37.5-hour week.  Finally, an employee 
represented by District 15 s
hould have obtained 1.25 hours of 
overtime if he or she worked the 37.5-hour week.  Since the 
respondent has already paid all 
employees at their pretakeover 
rates for 37.5 hours, the overtime rate ﬁowedﬂ would be one-

half of the straight-time rate.   
In calculating overtim
e, the General Counsel™s intention was 
to count the number of weeks during each quarter that any of 
the employees in question worked
 37.5 hours; calculating their 
straight time pay based on the 37.5 hour week and calculating 
overtime by taking the difference between 37.5 and their pre-
ceding standard workweek and then multiplying the difference 
by one-half of their regular pay rate.  To take an example one 
could use Virginia Harris for th
e third quarter of 1990.  Under 
the preexisting terms, her workweek was 35.75 hours which 
was changed to 37.5 hours.  Accordingly, she normally worked, 
after the takeover, 1.75 hours of overtime per week.  (37.5Œ
35.75).  Her rate of pay before 
and immediately after the take-
over was $12.52 per hour. Therefore, to determine overtime 

owed in any given quarter, the formula is (12.52/2 * 1.75 
hours) * the number of weeks during the quarter that Harris 

worked 37.5 hours.  During the third quarter of 1991, Harris 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632worked 12 weeks at 37.5 hours and using the formula gives a 
figure of #131.46.
9 The General Counsel asserts th
at although this is not an 
8(a)(3) case, the wage rates used for backpay and for the calcu-
lation of various benefits such as pension and welfare contribu-
tions, should reflect any raises 
given during the backpay period 
and that I should not freeze the wage rates as of the date of the 
takeover.  As to overtime, the 
General Counsel contends that I 
should nevertheless use the formulas as they existed in the con-
tracts between ABN and the Unions since this was the formula 
in effect at the time of the succession of the Respondent.  
The Respondent takes the opposite position, arguing that in-
asmuch as the violation alleged is a unilateral change, the back-
pay should be measured by whatev
er the terms were as of April 
23, 1990 (including the actual wage
 rates then in effect), and 
comparing that to whatever difference there is between those 
numbers and what employees actual
ly earned after that date.  
Therefore, in the Respondent™s vi
ew, if the pay rate in the con-
tract was $12.52 per hour (as in the case of Virginia Harris), 
then that is the rate that should 
be used as the basic measure of 
backpay for her account throughout the entire backpay period. 
A difference in calculating the proper wage rate makes a lot 
of difference.  If one uses the wage rate as it existed on April 
23, 1990, and assume that this is the proper wage for all back-
pay computations throughout the entire backpay period, this 
results in significantly lower 
amounts because overtime, vaca-
tion pay, holiday pay, and pe
nsion and annuity fund contribu-
tions are calculated on the base wa
ge.  Thus for example, if the 
wage rate for Harris is frozen at $12.52 for the entire backpay 
period, rather than going to $12.89 in quarter two of 1991;  
$13.28 in quarter two of 1992, and $13.68 in quarter two of 
1993, then the amount of money owed to the various funds 
would be significantly lower.  
Once again, although arguing that the Board is not author-
ized to bind the Respondent to the predecessor™s contract, the 
Respondent argues that the cont
ract wage rates should never-
theless be binding on the unions and the employees to the ex-
tent that they limit backpay.  
The purpose of a backpay remedy is
 to restore, to the extent 
possible, the losses suffered by 
employees as a consequence of 
a Respondent™s unfair labor practices. The Board has ﬁbroad 

discretionﬂ to shape or choose a formula designed to best ap-proximate what the discriminate
es would have earned but for 
the illegal action against them.  
Bagel Bakers Council of 
Greater New York 
v. NLRB, 
555 F.2d 304, 305 (2d Cir. l977); 
NLRB 
v. Brown & Root, Inc.,
 311 F.2d 447, 452 (8th Cir.  
l963). In 
Brown & Root, 
the court stated, inter alia:  
 Prefatory to a discussion of respondents™ attack on the 
formula employed by the Bo
ard in calculating the amounts 
                                                          
 9 It should be noted that although the General Counsel™s proposed 
formula for calculating overtime counts the number of weeks that each 
employee actually worked 37.5 
hours per week, the Respondent 
pointed out in its brief a number of instances where the General Coun-
sel miscounted.  In this respect, the Respondent points to the payroll 
records of Howard, Ballard, Barrett, Harris, Long, Lindsey, Sullivan, 
Leone, and Whelan.  In some of th
e cases, the miscalculation can be 
accounted for by the fact that althou
gh a payroll record may list that an 
employee was credited with 37.5 hours, that week turned out to be a 
vacation week, or contained a holiday where no overtime was actually 

worked. In any 
event, to the extent that 
the payroll records supported 
the Respondent™s assertions, I have 
taken that it into account in recalcu-
lating the overtime owed figures.  
of the back pay awards, it is 
well to note that the purpose 
of a back pay award is to 
make whole the employee who 
has been discriminated against 
as the result of an unfair 
labor practice. The employee is entitled to receive what he 
would have earned normally during the period of the dis-
crimination against him, less what he actually earned in 
other employment during that period. Of course, an em-
ployee must use reasonable diligence to find employment 
during the period of discrimina
tion. He is not entitle to 
back pay for periods during which he voluntarily remained 
in idleness . . . . 
In solving the problems which arise in back pay cases 
the Board is vested with a wide discretion in devising pro-
cedures and methods which will effectuate the purposes of 
the Act . . . . 
Obviously, in many cases it is difficult for the Board to 
determine precisely the amount
 of back pay which should 
be awarded to an employee. In such circumstances the 
Board may use as close appr
oximations as possible, and may adopt formulas reasonable designed to produce such 
approximations. . . . We have held that with respect to the 
formula for arriving at back pay rates or amounts which 
the Board may deem necessary to devise in a particular 
situation, ﬁour inquiry may ordinarily go no further than to 
be satisfied that the method selected cannot be declared to 
be arbitrary or unreasonable in the circumstances in-
volved.ﬂ [Case cita
tions omitted.] 
 In the present case, the starting point for calculating the wage 
rates for backpay purposes is the 
actual wage rates of the em-
ployees as of the time of the takeover.  Also, the starting point 
for calculating overtime pay, was the then existing formulas 
used for each category of employee.  This does not mean, how-
ever, that the wage rates, as they existed as of the time of the 
takeover, should be imbedded in 
stone. This is not a contract 
breach case and those rates were not fixed by virtue of any 
contract vis a vis the successor.  As such, it is my opinion that 
the employees in each category could reasonably have expected 
to receive the wage increases that were actually given and no 
doubt given to other nonrepresented employees of the Respon-
dent.   If we froze, for the entire backpay period, the wage rates to 
those that existed in the ABN contracts, this would not work to 
restore losses to the bargaining unit employees.  The fact is that 
from the period from 1990 through 1995, the effective eco-
nomic impact of maintaining a fi
xed pay rate would result in a 
diminution of employee remunera
tion in terms of what they 
could have purchased from their pa
y.  Thus, the inflation rates 

as measured by Consumer Price Index of the Bureau of Labor 
Statistics show that if the nominal wage rate had remained the 
same, the real wage rate would have decreased by 2.1 to 3 per-
cent during the years of the backpay period.  And interestingly 
enough, the wage rate increases th
at the Respondent gave to the 
employees over the backpay peri
od, essentially matched the 
CPI index increases for each year except the last.  
If we assume that the remedy, in order to restore the ﬁrealﬂ 
status quo ante, must take into account the wage increases 
given to the employees as being compensation for the loss of 
purchasing power due to inflation,
 then we must make all sub-
sequent calculations with this in mind. 
 BANKNOTE  CORP.  OF  AMERICA 633E. Vacations, Holidays, and Personal Days 
1. Vacation pay 
Under the terms that existed at the time of the takeover, the 
employees in all three units were 
entitled to 20 days per year as 
vacation pay.  For the first year after the takeover, the General 
Counsel prorated the vacation en
titlement to 13 days, as the 
predecessor (ABN), was responsible for paying for the first 
quarter of the year.  For 1992 to 1995, the General Counsel 
assumed that each employee in each unit was entitled to 20 
vacation days per year except th
at for those employees who did 
not work all quarters in 1995 befo
re plant closing, she conceded 
that no vacation pay was due for the final year.   
When the Respondent took over operations and hired the 
former ABN employees, the wage and benefit package it put 
into effect included 15 vacation days per year.  Thus, a diminu-
tion of 5 days.  It is noted that
 under the Respondent™s package, 
employees could carry unused vacation days over from 1 year 
to another. This is reflected in the indexes to the amended 
specification where some employees during particular years 
were paid for more than 15 vacation days.  (See for example, 
Gerard Lindsey, Robert Whelan, Gerald Sullivan, and Jaraslow 
Sawaryn.) 
I have read and considered th
e arguments of both sides and 
my conclusions regarding the vacat
ion pay issue is as follows:  
In arriving at the amount due 
to an employee in any given 
year one would therefore, multiply 20 times the daily rate (the 
normal work week divided by 5, times the hourly rate of pay at 
any given time).
10  When that is done, 
I then will subtract, the 
amount of vacation pay entitlement of each employee in accor-
dance with the Respondent™s new 
wage and benefit package.  
For the first year (1990), I will prorate both the employee enti-
tlement under the predecessor™s terms which = 13 days, and I 
will prorate the employee entitlement under the Respondent™s 
terms which = 11 days.  I will accept the General Counsel™s 
concession that employees who did not work all quarters in 
1995 before plant closing, are 
not due any vacation pay.   
In the case of employees represented by Local 119-B, for the 
years 1991 through 1995 (except as described above), the for-
mula will be (hourly wage rate * pretakeover daily hours 
(7.15)11 * 20 minus
 (hourly wage rate * posttakeover daily 
hours (7.5) * 15.
12 In the case of employees represented by Local 1-P, for the 
same period, the formula will be
 (hourly wage rate * daily 
                                                          
                                                           
10 In determining the applicable rate of pay, I am not freezing the 
rate at the respective contract rate
s that each Union had with the prede-
cessor, for the same reasons I have al
ready discussed.  In short, freezing 
the wage rate at 1990 levels, would in my opinion, amount to a real 
reduction in wage rates for each succeeding year.  
11 As the normal workweek for employees represented by Local 119-
B was 35.75 hours per week, I have divi
ded that number by 5 to arrive 
at the normal day.  For vacation and holiday pay purposes I have then 

used that number and multiplied it 
by the unfrozen hourly rate applica-
ble during the appropriate year.  
12 I recognize that some employees during the period from 1991 to 
1995 may not have taken the full 15 days of vacation pay that they were 
entitled to.  Nevertheless, that is the number of vacation days they were 
entitled to take during any given year 
and if they didn™t take that num-
ber they could carry unused time over to the following year.  Thus, over 
the course of 4 years, everything should even out and for purposes of 
calculation ease, I have simply used the 15 days per year as the offset in 
order to determine the amount of vacation pay owed.  
number of pretakeover daily hours (35/5) * 20 
minus (wage rate 
* daily number of pre-takeover hours 37.5/5 * 15. 
In the case of employees repres
ented by District 15, for the 
same period, the formula will 
be (hourly rate * pretakeover 
daily hours (36.25/5) * 20 
minus
 (hourly wage rate * posttake-
over daily hours (7.5) * 15.  
2. Holidays and personnel days  
The employees represented by Local 119-B were entitled, at 
the time of the takeover, to 11 holidays plus 1 personnel day 
per year. 
The employees represented by Local 1-P were entitled, at the 
time of the takeover, to 11 holidays plus 7 personnel days per 
year.  
The employees represented by District 15 were entitled, at 
the time of the takeover, to 12 holidays per year.   
Upon taking over operations, th
e Respondent provided for 9 holidays and 2 personnel days per year.  It also provided for 5 
sick days a year but as this is more in the nature of a health 
benefit, it is my opinion that the 5 sick days are not the equiva-
lent of holidays and personne
l days for set-off purposes.
13 For 1990, the General Counsel has subtracted the holidays in 
the first quarter of the year, as these were paid for by the prede-
cessor.  Also, she concedes, for the same reasons applicable to 
vacation pay, that employees who did not work in all quarters 
of 1995 prior to plant closing, should not receive holiday or 
vacation backpay for that year.  
Based on the record as a whole, the following is the formula 
that I shall use to determine this
 aspect of the backpay award.  
In the case of employees represented by Local 119-B, for the 
years 1991 through 1995, I will first determine the pretakeover 
daily rate which is 35.75 * hourly wa
ge rate divided by 5.  Next 
I shall determine the posttakeover daily rate which is 37.5 * 
hourly wage rate divided by 5. 
 Based on these calculations, the 
formula (except for 1990 and 1995 would be (the pretakeover 

daily rate * 12) minus (the pos
ttakeover daily rate * 11).) 
In the case of employees represented by Local 1-P, for the 
same period, the procedure would be the same except that in 
this case, the employees had 18 holiday and personnel days.  
Accordingly, the formula will be (the pretakeover daily rate * 
18) minus (the posttakeover dail
y rate * 11). As in the case of 
Local 119-B, the same princi
pals apply for 1990 and 1995.  
In the case of employees repres
ented by District 15, for the 
same period, the formula will be (the pretakeover daily rate * 
12) minus (the posttakeover dail
y rate * 11). As in the case of 
Local 119-B, the same princi
pals apply for 1990 and 1995.  
F. Formulas for Pension and Welfare Funds  
Lets start with the easiest.  At the time of the takeover, the 
employees represented by District
 15 were covered by a health 
insurance fund that received $266.46 per month for each em-
ployee.  Since I have concluded that the Respondent had an 
obligation to continue these paym
ents for 60 days, this equals 
$524.18 per employee.
14 At the time of the takeover, the employees represented by 
Local 1-P were the beneficiaries of three funds; a Welfare 
 13 Sick days are presumably designed to recompense employees  
only when they are sick. 
14 $266.46 per month equals $8.736 pe
r day, on that assumption that 
one month has 30 days and the succeed
ing month has 31 days.  8.736 x 
60 days = 524.18. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634Fund, a Pension Fund, and an SRD Fund which also provided a 
pension type of benefit.   
The predecessor™s contribution to Local 1-P™s Welfare Fund 
was $77 per week per employee.  As there is 60 days of liabil-
ity to this fund or 8.5714 weeks,
 the total per employee would 
be $660, plus interest. 
The predecessor™s contribution 
to Local 1-P™s Pension Fund was $17 per week per employee a
nd the calculations for this 

amount is set forth in the attached spreadsheet (Sheet1). 
The predecessor™s contribution to Local 1-P™s SRD Fund 
was 7 percent of each employee™s shift scale.  The shift scale is 
defined as the weekly salary received by each represented em-
ployee without calculating any over
time. In order to calculate 
what the contributions would have been under the conditions 
before the takeover, I assumed that each employee under the 
old terms would have worked 35 hours per week at the appro-
priate unfrozen wage rate applicable during any particular quar-
ter.  Therefore, I have calc
ulated the amounts owed per em-
ployee per quarter as being (.07 * (35 hours per week * unfro-

zen hourly wage rate)) * 13 weeks.
 The actual calculations are 
contained in the attached spreadsheets.  
For the Welfare Fund of Local 119-B, the contribution was 
8.5 percent of each employee™s gross earnings.  For the Pension 
Fund, it was 9 percent of each employee™s gross earnings.  And 
for the Annuity Fund it was 9 percent of each employee™s gross 
earnings.   Under the pretakeover terms, gr
oss earnings were defined as 
the employee™s straight and overtime earnings.  Instead of at-
tempting to reconstitute the amount of earnings each employee 
would have earned per quarter under the old terms, using the 
adjusted wage rates, and recalc
ulating overtime pay, the Gen-
eral Counsel has simply taken th
e actual quarterly earnings for 
each employee and multiplied that by the respective percent-
age.15 This seems to me to be eminently reasonable and it suffi-
ciently approximates what the 
employer would have had to 
contribute to the funds in the absence of the unilateral changes.  

However, in the case of the Welfare Fund, the contributions 
would only be for 60 days or 8.5714 weeks.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
16                                                           
                                                                                             
15 In preparing this decision, I attempted with limited success to try 
to recalculate one employee™s gross ear
nings in order to use that as the 
basis of computing the contributions to the three Local 119-B-43B 
funds.  Although I think this is possible, it was a fairly complicated 

procedure and did not yield a resu
lt that was significantly different 
from the method used by the General Counsel.  What I did for the Pen-

sion and Annuity Funds was to multiply (.09 * (37.5 hours * the hourly 
rate) + (1.75 * the overtime rate) * 13 weeks.  For the Welfare fund, I 
multiplied (.085 x (37.5 hours * hourly 
rate) + (1.75 * overtime rate) * 
8.5714 weeks.  
16 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
ORDER The Respondent, Banknote Corpor
ation of America, Inc., 
New York, New York, its officers, agents, successors, and as-
signs, shall make payments in
 the manner described below, 
with interest.  
The backpay for employees is as follows:  
 Nora Howard    $2,711.74, plus interest  
Charles Parlick     5,296.68, plus interest 
Daisy Long     4,888.41, plus interest 
Virginia Harris     4,953.07, plus interest 
Emil Neir     2,247.54, plus interest 
Angela Robb        524.90, plus interest 
Charles Ballard     4,095.33, plus interest 
Chang Barrett     4,170.67, plus interest 
Luz M. Ruiz       5,100.09, plus interest 
Gerard Lindsey   16,623.20, plus interest 
Robert Whelan   18,576.40, plus interest 
Gerald Sullivan   15,113.40, plus interest 
Raymond Wilk        450.71, plus interest 
Harry Webster (estate)       207.30, plus interest 
Jaroslaw Sawaryn    4,870.24, plus interest 
Augustine Leone    4,797.35, plus interest 
Francis J. Kelly    2,451.60, plus interest 
 The amount owed the Welfare Fund of Graphic Communica-
tions International Union, Local 119-B-43B, New York is 

$2,583, plus interest.   
The amount owed the Pension Fund of Graphic Communica-
tions International Union, Local 119-B-43B, New York is 
$100,729, plus interest.   
The amount owed the Annuity Fund of Graphic Communica-
tions International Union, Local 119-B-43B, New York is 
$100,729, plus interest.   
The amount owed the Welfare Fund of New York Lithogra-
phers & Photoengravers Union # 1-
P. G.C.I.U. is $3,295, plus 
interest.   
The amount owed the Pension Fund of New York Lithogra-
phers & Photoengravers Union # 
1-P. G.C.I.U. is $14,637, plus 
interest.   
The amount owed the S.R.D. Fund of New York Lithogra-
phers & Photoengravers Union # 
1-P. G.C.I.U. is $55,602, plus 
interest.   
The amount owed the Welfare Fund of District 15, Interna-
tional Association of Machinists & Aerospace Workers is 
$1,596, plus interest.   
  mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 